COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Roberto Nieto Cruz,                           §               No. 08-16-00190-CR

                        Appellant,              §                 Appeal from the

  v.                                            §                147th District Court

  The State of Texas,                           §             of Travis County, Texas

                         State.                 §            (TC# D-1-DC-15-300933)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until April 17, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alexander L. Calhoun, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before April 17, 2017.

       IT IS SO ORDERED this 10th day of April, 2017.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.